                                           Case 4:21-cv-02013-PJH Document 2 Filed 03/29/21 Page 1 of 2




                                   1

                                   2

                                   3                                UNITED STATES DISTRICT COURT

                                   4                               NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     STEVEN WAYNE BONILLA,                          Case Nos. 21-cv-02012-PJH
                                                      Plaintiff,                                  21-cv-02013-PJH
                                   7
                                                                                                  21-cv-02014-PJH
                                                v.
                                   8                                                              21-cv-02049-PJH
                                   9     SANTA CRUZ COUNTY SUPERIOR                               21-cv-02050-PJH
                                         COURT, et. al.,                                          21-cv-02052-PJH
                                  10                  Defendants.                                 21-cv-02053-PJH
                                  11                                                              21-cv-02056-PJH
                                  12                                                              21-cv-02057-PJH
Northern District of California




                                                                                                  21-cv-02058-PJH
 United States District Court




                                  13

                                  14
                                                                                        ORDER DISMISSING MULTIPLE
                                  15                                                    CASES WITH PREJUDICE

                                  16

                                  17         Plaintiff, a state prisoner, has filed multiple pro se civil rights complaints under 42

                                  18   U.S.C. § 1983. Plaintiff is a condemned prisoner who also has a pending federal habeas

                                  19   petition in this court with appointed counsel. See Bonilla v. Ayers, Case No. 08-0471

                                  20   YGR. Plaintiff is also represented by counsel in state court habeas proceedings. See In

                                  21   re Bonilla, Case No. 20-2986 PJH, Docket No. 1 at 7.

                                  22         In these civil rights cases plaintiff names as defendants various federal judges,

                                  23   state judges and superior courts. Plaintiff presents very similar claims in these cases.

                                  24   He seeks relief regarding his underlying conviction or how his various pro se habeas

                                  25   petitions and other cases were handled by the state and federal courts.

                                  26         To the extent that plaintiff seeks to proceed in forma pauperis (IFP) in these cases,

                                  27   he has been disqualified from proceeding IFP under 28 U.S.C. § 1915(g) unless he is

                                  28   “under imminent danger of serious physical injury” at the time he filed his complaint. 28
                                           Case 4:21-cv-02013-PJH Document 2 Filed 03/29/21 Page 2 of 2




                                   1   U.S.C. 1915(g); In re Steven Bonilla, Case No. 11-3180 CW; Bonilla v. Dawson, Case

                                   2   No. 13-0951 CW.

                                   3          The allegations in these complaints do not show that plaintiff was in imminent

                                   4   danger at the time of filing. Therefore, he may not proceed IFP. Moreover, even if an

                                   5   IFP application were granted, his lawsuits would be barred under Heck v. Humphrey, 512

                                   6   U.S. 477, 486-87 (1994), Younger v. Harris, 401 U.S. 37, 43-54 (1971), Demos v. U.S.

                                   7   District Court, 925 F.2d 1160, 1161-62 (9th Cir. 1991) or Mullis v. U.S. Bankruptcy Court,

                                   8   828 F.2d 1385, 1393 (9th Cir. 1987). Accordingly, the cases are dismissed with

                                   9   prejudice.

                                  10          Furthermore, these are not cases in which the undersigned judge’s impartiality

                                  11   might be reasonably questioned due to the repetitive and frivolous nature of the filings.

                                  12   See United States v. Holland, 519 F.3d 909, 912 (9th Cir. 2008) (absent legitimate
Northern District of California
 United States District Court




                                  13   reasons to recuse himself or herself, a judge has a duty to sit in judgment in all cases

                                  14   assigned to that judge).

                                  15          The clerk shall terminate all pending motions and close these cases. The clerk

                                  16   shall return, without filing, any further documents plaintiff submits in these closed cases.

                                  17          IT IS SO ORDERED.

                                  18   Dated: March 29, 2021

                                  19

                                  20                                                            /s/ Phyllis J. Hamilton
                                                                                               PHYLLIS J. HAMILTON
                                  21                                                           United States District Judge
                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                     2
